Case 1:19-cv-02349-NYW Document 1 Filed 08/16/19 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 Civil Action No. ______________________

 CTI COMMUNICATIONS.COM, L.L.C.,

 Plaintiff,

          v.

 TRAVELERS CASUALTY INSURANCE COMPANY OF
 AMERICA,

 Defendant.



                         COMPLAINT AND JURY DEMAND


Plaintiff alleges:

      1.       Plaintiff CTI Communications.com, LLC (“CTI”) is a Colorado limited

liability company with its principal place of business in Larimer County,

Colorado.

      2.       Defendant Travelers Casualty Insurance Company of America

(“Travelers”) is a Minnesota corporation with its principal place of business in

New York County, New York.

                            JURISDICTION AND VENUE

     3.        Subject matter jurisdiction is proper under 28 U.S.C. § 1332(a)(1),

as this civil action is between citizens of different states with an amount in

controversy exceeding $75,000.00, exclusive of interest and costs.

     4.        This Court has personal jurisdiction over Defendant as a corporation

transacting business within the State of Colorado.
                                          1
Case 1:19-cv-02349-NYW Document 1 Filed 08/16/19 USDC Colorado Page 2 of 6




     5.     Venue is proper under 28 U.S.C. § 1391(b)(3) as personal

jurisdiction is proper in Colorado.

                           GENERAL ALLEGATIONS

    6.      On November 23, 2015, CTI and Travelers entered into a customized

insurance policy (“the Policy”) that provided certain coverages for CTI’s general

commercial liability, business owner liability, and several specialized interline

and subline endorsements.

    7.      The Policy also includes a Coverage Amendment for Personal and

Advertising Injuries, which modifies the standard general commercial liability

provisions of the Policy and is provided on an occurrence basis.

    8.      CTI continuously maintained the Policy, making all required

payments and executing all required renewals. The Policy continued in full force

through January 11, 2017. A true and correct copy of the Policy is attached

hereto and incorporated herein as Exhibit A.

    9.      On February 19, 2019, Altigen Communications, LLC (“Altigen”)

filed a lawsuit in the United States District Court for the District of Colorado

against CTI and its president Richard Browne, alleging causes of actions for (1)

copyright infringement; (2) trademark infringement; (3) unfair competition; and

(4) violation of the Colorado Consumer Protection Act (“the Lawsuit”).

    10.     On April 19, 2019, Altigen amended its complaint in an attempt to

clarify some of its allegations against CTI. A true and correct copy of the Amended

Complaint, the operative pleading in the Lawsuit, is attached hereto and

incorporated herein as Exhibit B.


                                        2
Case 1:19-cv-02349-NYW Document 1 Filed 08/16/19 USDC Colorado Page 3 of 6




    11.      Altigen’s allegations arise from CTI’s “authorized re-seller” status

and CTI’s right and ability to advertise and sell Altigen software and to use the

Altigen trademark.

    12.      On May 3, 2019 CTI answered Altigen’s amended complaint,

denying liability under all of Altigen’s claims.

    13.      The Lawsuit alleges that CTI’s purported misconduct occurred in

2016, during which period the Policy was in full force and effect.

    14.      On March 20, 2019, CTI timely tendered the matter to Travelers and

requested that Travelers defend CTI in the Lawsuit pursuant to Travelers’ duty

under the Policy to defend CTI against any suit for covered injuries.

    15.      On April 22, 2019, Travelers declined to defend CTI, claiming that

the allegations made by Altigen were not covered under the Policy and that

Travelers therefore had no duty to defend or indemnify.

    16.      On May 21, 2019, CTI, through counsel, provided its response to

Travelers’ declination to defend and requested that Travelers reverse its decision

and defendant CTI in the Lawsuit.

    17.      On July 23, 2019, Travelers again declined to defend CTI.

    18.      Travelers premises its denial of coverage on its contention that

Altigen’s allegations do not fall within the Policy definition of enumerated

“advertising injuries.”

    19.      The Policy defines advertising injuries as an “injury, other than

‘personal injury’ caused by...infringement of copyright, ‘title,’ or ‘slogan’ in your

‘advertisement’... [.]” The Policy further defines an “advertisement” as a


                                         3
Case 1:19-cv-02349-NYW Document 1 Filed 08/16/19 USDC Colorado Page 4 of 6




published notice “about your goods, products or services the purpose attracting

customers or supporters.”

    20.      Travelers has a duty to defend CTI related to an advertising injury,

as defined by the Policy, arising out of any actual or alleged infringement of

another’s copyright.

    21.      The Lawsuit alleges, in relevant part, that CTI “infringed” on

Altigen’s “copyright” by “selling or offering to sell” copies of Altigen’s software on

CTI’s website.

    22.      If one of Altigen’s claims for relief is covered by the terms of the

Policy, Travelers is under an obligation to defend the entire Lawsuit.

    23.      No policy exclusions apply to this matter.

    24.      Despite demand, Travelers continues to wrongfully deny coverage to

CTI on the foregoing bases and to CTI’s detriment.

            FIRST CAUSE OF ACTION – DECLARATORY JUDGMENT

    25.       CTI incorporates herein Paragraphs 1-24 of this Complaint as if

specifically set forth.

     26.       A real and active controversy exists between the parties concerning

whether Travelers has the obligation to provide a defense to and indemnify CTI.

The controversy is of sufficient immediacy to justify the issuance of a declaratory

judgment.

    27.       The parties’ controversy is susceptible to immediate resolution and

judicial enforcement by the court under 28 U.S.C. § 2201.




                                          4
Case 1:19-cv-02349-NYW Document 1 Filed 08/16/19 USDC Colorado Page 5 of 6




    28.      The issuance of declaratory relief will terminate all or most of the

existing controversy between the parties.

      WHEREFORE, CTI prays that the Court enter judgment in favor of CTI

and against Defendants declaring that:

      A.     The Policy was in full force and effect at all relevant times hereto;

      B.     Travelers has an obligation to defend the Lawsuit, in compliance
             with its duties under the Policy and to pay all associated cost and
             fees of the subject litigation; and

      C.     Travelers is financially responsible under the terms of the Policy to
             pay any damages found due and owing to Altigen by CTI in
             connection with the Lawsuit.


            SECOND CAUSE OF ACTION – BREACH OF CONTRACT

    29.       CTI incorporates herein Paragraphs 1-28 of this Complaint as if

specifically set forth.

    30.       At all relevant times, CTI and Travelers were parties to a valid and

binding agreement for the provision of insurance coverage.

    31.       No condition precedent exists to Travelers’ obligation to provide

coverage to CTI in compliance with the Policy.

    32.      CTI has failed and refused to provide coverage to CTI in compliance

with its obligations under the Policy to do so, to CTI’s detriment.

    33.      As a result of Travelers’ breach, CTI has suffered damages in the

form of litigation expenses and related costs and fees in the defense of the

Lawsuit described herein.

      WHEREFORE, CTI prays for damages related to the cost and expense of

litigation of this Lawsuit, including for any damages found due and owing to
                                         5
Case 1:19-cv-02349-NYW Document 1 Filed 08/16/19 USDC Colorado Page 6 of 6




Altigen by CTI, in an amount to be specifically proven at trial, and any

prejudgment interest as permitted by law.

                                          JURY DEMAND

    34.           CTI hereby demands a trial by jury.

DATED this 16th day of August, 2019.

                                           CTI COMMUNICATIONS.COM, L.L.C.,
                                           Plaintiff


                                    By:    s/ Beau B. Bump
                                           Beau B. Bump, #49659
                                           CLINE WILLIAMS WRIGHT
                                           JOHNSON & OLDFATHER, L.L.P.
                                           215 Mathews Street, Suite 300
                                           Fort Collins, CO 80526
                                           Telephone: (970) 221-2637
                                           Facsimile: (970) 221-2638
                                           Email: bbump@clinewilliams.com

                                           and

                                           Megan S. Wright (admission application
                                           forthcoming)
                                           CLINE WILLIAMS WRIGHT
                                           JOHNSON & OLDFATHER, L.L.P.
                                           Sterling Ridge
                                           12910 Pierce Street, Suite 200
                                           Omaha, NE 68144
                                           Telephone: (402) 397-1700
                                           Facsimile: (402) 397-1806
                                           Email: mwright@clinewilliams.com




4853-0162-3455, v. 2




                                             6
